El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver por primera vez si los fondos de un empleado en un plan patronal de compensación diferida tienen carácter de bien ganancial o si, por el contrario, se trata de bienes de carácter privativo.
HH
El 23 de abril de 1991 mediante sentencia dictada por el Tribunal Superior, Sala de Ponce, se decretó la disolución del matrimonio(1) existente entre Margarita Carrero Qui-les y Manuel Santiago Feliciano por la causal de trato cruel. Se le otorgó a la señora Carrero la patria potestad y la custodia de los tres hijos de 17, 14 y 13 años de edad habidos en el matrimonio y se dispuso que Santiago Feli-ciano pagaría una pensión alimentaria de $200.00 quince-nales para el sustento de los menores.
Meses más tarde, al Santiago Feliciano no haber cum-plido con el pago de la pensión alimentaria, el foro de ins-*729tancia ordenó que de los fondos relativos a este caso, que el Banco Popular había consignado en el tribunal, se retirase la cantidad que Santiago Feliciano adeudaba por alimen-tos y que el remanente pasara a formar parte de la división pendiente de bienes gananciales. Los fondos en cuestión eran unos que Santiago Feliciano poseía al momento de renunciar como empleado del Banco Popular el 29 de marzo de 1991, y consistían de dos partidas distintas, a saber: (1) las aportaciones de Santiago Feliciano a un plan de pensión del Banco Popular, con sus intereses; (2) la can-tidad acumulada en un plan de beneficios que tenía el Banco Popular para sus empleados conocido como “Plan De Compensación Diferida”.
El 30 de enero de 1992 Santiago Feliciano presentó una moción de sentencia sumaria en la que solicitó que el tribunal declarase que los fondos en el plan de compensación diferida, que sumaban $38,989.82, eran de carácter privativo. Con el beneficio de la comparecencia en oposi-ción de la señora Carrero Quiles, el 26 de mayo de 1992 el Tribunal Superior declaró con lugar la moción de sentencia sumaria. Entendió el foro a quo que, conforme a la juris-prudencia de Puerto Rico, “[e]l pago global del beneficio de un plan de retiro es privativo por constituir la liquidación total del derecho a la pensión”. Anejo I, pág. 2. Sobre esa base, determinó que los fondos en cuestión pertenecían al haber privativo del demandado Santiago Feliciano.
De dicha sentencia acudió a nos la demandante Carrero Quiles negando, en esencia, el carácter privativo de los fon-dos aludidos. El 9 de octubre de 1992 expedimos el recurso de revisión solicitado. Pasamos a resolver.
Í-H
En síntesis, la recurrente sostiene que las aportaciones del Banco Popular al plan de compensación diferida de Santiago Feliciano eran en realidad parte del salario de *730éste, por lo cual los fondos acumulados tienen carácter ganancial.
Para poder evaluar la controversia ante nos, es menes-ter precisar los rasgos principales del plan de beneficios en cuestión. Conforme al folleto del Banco Popular que describe el referido plan, titulado “Plan De Compensación Diferida”, el cual forma parte de los autos de este caso y que el foro sentenciador tuvo ante sí, el plan aludido tiene las características siguientes:
1. El plan es un “incentivo de trabajo” que ofrece el Banco a todos sus empleados regulares activos, luego de completár un año de servicios.
2. El plan consiste de aportaciones anuales que hace el Banco a través de un fideicomiso a una cuenta a nombre del empleado y esas aportaciones se determinan a base del salario del empleado, fluctuando entre un 0% y un 25% de este salario.
3. La cantidad que aporta el Banco depende del rendi-miento neto de los activos y del capital del Banco, por lo que el plan se considera como uno de participación en ga-nancias (Profit-Sharing Plan).
4. Si el empleado termina su empleo con el Banco antes de jubilarse y ha estado durante siete años o más en el plan, tiene derecho a recibir el valor total que haya acumu-lado su cuenta al momento de terminar el empleo. Si ha estado menos de siete años, tiene derecho a una parte de ese valor, dependiendo de los años de servicio (80% del valor si tiene 6 años de servicio; 60% si tiene 5 años; 40% si tiene 4 años, etc.).
5. El empleado tiene derecho a retirar hasta 50% de la cantidad, que tenga acumulada en su cuenta, en cualquier momento cuando sufra dificultades económicas serias tales como enfermedad, incapacidad, gastos médicos elevados, pérdida súbita de ingresos u otras que creen necesidades financieras urgentes.
*7316. Al momento de jubilarse, el empleado tiene derecho a retirar todos los fondos acumulados en un solo pago o puede recibir el total acumulado en plazos regulares du-rante un período de tiempo que no exceda de diez años.
7. Todo retiro de fondos es tributable para efectos de la Contribución sobre Ingresos durante el año en que el em-pleado reciba la cantidad retirada.
Es evidente, de acuerdo con la descripción anterior de los rasgos principales del plan, que éste es esencialmente una compensación adicional especial que el Banco paga a sus empleados por servicios prestados, a modo de beneficio marginal. Su rasgo más particular es que dicha compensa-ción es diferida; es decir, sólo se cobra de ordinario al mo-mento de la terminación del empleo, ya sea ésta volunta-ria, por incapacidad o por jubilación; o excepcionalmente, en caso de seria dificultad económica. Evidentemente se trata de un plan de un patrono de participación en ganan-cias para beneficio de sus empleados, organizado fiscal-mente como un fideicomiso de empleados, conforme a lo dispuesto por el Art. 165 de la Ley de Contribuciones sobre Ingresos de 1954 (13 L.P.R.A. sec. 3165).
¿Tiene, esta compensación especial para el empleado, carácter privativo o es un bien ganancial como cualquier otro emolumento salarial, conforme a lo dispuesto en él Art. 1301 del Código Civil, 31 L.P.R.A. sec. 3641, según lo hemos interpretado en nuestra jurisprudencia?(2)
I — i HH
Citando a Borrell y Soler, ya hemos determinado que son bienes gananciales “todas las formas de retribuir la actividad productora” de cualquiera de los *732cónyuges. García v. Montero Saldaña, 107 D.P.R. 319, 330 (1978). Sin embargo, antes, en Maldonado v. Tribunal Superior, 100 D.P.R. 370 (1972), habíamos anticipado una ex-cepción a ese principio general del Derecho Civil. En Maldonado v. Tribunal Superior, supra, examinamos por primera vez el carácter de una pensión gubernamental por retiro, y aunque reconocimos que con arreglo al tenor literal del Art. 1301 del Código Civil, supra, dicha pensión tenía un aparente carácter ganancial, Maldonado v. Tribunal Superior, supra, pág. 375, terminamos concluyendo que la pensión aludida debía considerarse privativa para no desvirtuar la finalidad de la pensión y su naturaleza personalísima. Este criterio lo reiteramos posteriormente en Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89 (1981), en Delucca Román v. Colón Nieves, 119 D.P.R. 720 (1987), y en Benítez Guzmán v. García Merced, 126 D.P.R. 302 (1990). En todos estos casos destacamos el carácter especialísimo de la pensión por retiro señalando que ésta “constituye un seguro de dignidad” para que la persona que dedicó al tra-bajo productivo sus años fecundos, no tenga que “encon-trarse en la etapa final de su vida en el desamparo o con-vertido en carga de parientes o del Estado”. Rosa Resto v. Rodríguez Solís, supra, pág. 92. Hicimos hincapié en que la pensión por retiro consistía de “cantidades módicas para la subsistencia de los jubilados durante los años de mayor desvalimiento económico”. De esta finalidad de la pensión por retiro derivamos su naturaleza personalísima. Ade-más, en Maldonado v. Tribunal Superior, supra, nos hici-mos eco de las expresiones de comentaristas como Planiol y Ripert, Colín y Capitant, y LaCruz Berdejo quienes habían apuntado ya la incongruencia de que al momento del divor-cio el titular de la eventual pensión presuntamente ganan-cial tuviese que dividir los plazos indeterminados y contin-gentes de su futuro retiro con un ex cónyuge que no iba a compartir con él las incertidumbres de la vejez. Por estas razones, y a modo de excepción, resolvimos que la pensión *733por retiro es un bien privativo, no obstante haberse adqui-rido a costa del caudal común de los esposos mediante las aportaciones salariales de uno de ellos.
Como dato que también resalta el carácter excepcional de nuestra determinación sobre la pensión por re-tiro, debemos señalar que también hemos resuelto que aunque dicha pensión en sí es un bien privativo, las mensualidades que se reciben de dicha pensión deben considerarse como gananciales si el jubilado las percibe estando casado, Maldonado v. Tribunal Superior, supra, pág. 377; y que las aportaciones que un cónyuge pensionista hace a su plan de retiro son también de naturaleza ganancial, por lo que la sociedad de gananciales tiene derecho a un crédito por el importe total de dichas aportaciones al momento de su disolución, Rosa Resto v. Rodríguez, supra, pág. 93.
IV
A la luz de lo ya señalado, surge claramente que son de carácter ganancial los fondos que tenía acumulados el de-mandado Santiago Feliciano en el plan de compensación diferida que'tenemos ante nuestra consideración. Dicho plan de compensación diferida no era propiamente un plan de retiro ni exhibía las características especiales que, en el caso de la pensión por retiro, nos llevaron a hacer una ex-cepción al principio normativo general, conforme al cual toda forma de retribución de la actividad productiva de un cónyuge tiene carácter ganancial.
Distinto a lo ocurrido en Benitez Guzmán v. García, supra, no tenemos aquí una situación donde un empleado que ya había cumplido 65 años de edad y 30 años de servicio en una empresa era acreedor a la pensión por re-tiro instituida por dicha empresa. En el caso de marras, el empleado aportaba a un plan de pensión del Banco y, además, participaba también en otro plan distinto de compensación diferida que el Banco tenía para sus empleados. Los *734fondos en el plan de compensación diferida no eran primor-dialmente un “seguro de dignidad” para la subsistencia del empleado “en la etapa final de su vida”, sino que era dinero que podía ser retirado por el empleado antes de su jubila-ción si éste encaraba dificultades económicas serias o si dejaba su empleo en el Banco. Dichos fondos tampoco eran aportaciones que el empleado había hecho, junto a otras patronales, a un caudal actuarial para la jubilación, como de ordinario sucede en los planes de retiro. Los fondos, más bien, eran una retribución por servicios cuyo pago el pa-trono postergaba porque fiscalmente era conveniente tanto al patrono como al empleado. En efecto, el sentido real del plan de compensación diferida surge de su naturaleza como un esquema contributivo que le permitía al patrono establecer un fideicomiso de empleados que no era tributa-ble y que le ofrecía ventajas significativas tanto al patrono como al empleado en relación con sus respectivas contribu-ciones sobre ingresos. Sobre este particular, véanse: F. Castillo y M.A. Rivera, Tax Aspects of Keogh and Profit Sharing Plans, 2 Puerto Rico Tax Reports Sec. 250-025 (1988); Deferred Compensation, 1 Puerto Rico Tax Reports Sec. 11-400 et seq. (1989); 2 Puerto Rico Taxes Sec. 12,381 et seq. (1993). Y en el propio reglamento del Departamento de Hacienda sobre estos planes se hace una clara distinción, al menos para fines contributivos, entre un “plan de pensio-nes” y un “plan de participación en ganancias”. Fideicomisos de Empleados, 2 Puerto Rico Tax Reports Sec. 301-375 (Sec. 3165-1 (1992)).
Al ponderar las razones para no extender a los fondos del plan de compensación diferida ante nos la particular excepción que hemos establecido en casos de pensión por retiro, hemos tenido en cuenta que esos fondos no se origi-naron de modo alguno en el caudal propio del demandado. Por el contrario, los fondos en cuestión se acumularon en el plan bancario precisamente durante los años que Santiago Feliciano y la señora Carrero Quiles estuvieron casados, *735como productos del trabajo de uno de los cónyuges. Su ori-gen consorcial es, pues, indisputable, como lo es también el inexorable mandato del Código Civil de que al disolverse el matrimonio, el marido y la mujer harán suyos por mitad los beneficios obtenidos por cualquiera de ellos durante el mismo matrimonio. 31 L.P.R.A. sec. 3621. Haríamos grave violencia al patente entramado de nuestro Derecho Civil si resolviésemos que tales fondos son privativos. Haríamos grave violencia además a la fuerte política constitucional que existe en Puerto Rico “de lograr la igualdad entre los esposos y proteger a la mujer, por tantos siglos marginada, contra una posible manipulación de las normas”. (Enfasis suplido.) Toppel v. Toppel, 114 D.P.R. 775, 791 (1983). Ello es así porque, a fin de cuentas, la cuestión real en el fondo de este caso es si a la señora Carrero Quiles le corresponde la mitad de los beneficios resultantes del trabajo de Santiago Feliciano mientras ellos estuvieron casados. Resolver que los fondos en disputa son de carácter privativo, por el solo hecho de ser parte de un plan patronal de compensa-ción diferida, constituiría permitir una manipulación de las normas fiscales y patronales para desposeer a una es-posa de lo que de otra forma hubiese sido suyo. No hay razón ni en derecho ni en justicia para hacernos parte de tal manipulación.
Por las razones expuestas, se dictará sentencia que re-voque la dictada por el tribunal de instancia el 26 de mayo de 1992.
El Juez Asociado Señor Hernández Denton disintió con opinión escrita.

(1) El matrimonio se contrajo el 15 de julio de 1972, según se desprende de la sentencia de divorcio.


(2) Hemos resuelto expresamente que el salario de cualquiera de los cónyuges es ganancial. Valiente & Cía. v. Corte, 68 D.P.R. 529 (1948); Fernández v. Condado Beach Hotel, 72 D.P.R. 941 (1951); Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89, 93 (1981).